              Case 9:19-bk-09730-FMD           Doc 11     Filed 11/27/19      Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION
                                    www.flmb.uscourts.gov

In re:                                                              Case No. 9:19-bk-09730-FMD
                                                                    Chapter 13
Daniel Joseph Stell
Julie Young Stell

      Debtors.
___________________/

                    TRUSTEE’S UNFAVORABLE RECOMMENDATION
                   AND OBJECTIONS TO CONFIRMATION OF THE PLAN

TO: Clerk, United States Bankruptcy Court

         1.      The Debtors’ Petition for Relief to Chapter 13 was filed on October 14, 2019.

       2.       Trustee’s Recommendation to the Court.             The Trustee cannot recommend
confirmation of the Chapter 13 Plan at this time for the following reason(s):

       3.      It does not appear that the Debtors have dedicated all disposable income to the
proposed Plan as required by 11 U.S.C. §1325(b)(1)(B).

             a. The Trustee hereby requests/has requested the following additional documents
pursuant to the District-wide Administrative Order Prescribing Procedures for Chapter 13 Cases, to
determine if the Debtors have dedicated all disposable income to the Plan:

                   income tax return for 2019.

            b. The Debtors must file an Amended Schedule J to show the correct amount for the
following expenses: $0.00 for support payments.

              c. Debtors’ Current Monthly Income (Form 122C-2) needs to be amended to:

                      correct line 16 because it is overstated;
                      correct lines 13a – f and 33d because those lines are incomplete and incorrect.

             d. Based on the Debtors’ Forms 122C-1 and 122C-2, respectively, the unsecured
creditors are not receiving sufficient funds.

            e. Pursuant to the District-wide Administrative Order Prescribing Procedures for
Chapter 13 Cases, Debtors shall timely file all tax returns and make all tax payments and deposits
             Case 9:19-bk-09730-FMD           Doc 11     Filed 11/27/19      Page 2 of 3



when due. (However, if Debtors are not required to file tax returns, Debtors shall provide Trustee
with a statement to that effect.) For each tax return that becomes due after the case is filed, Debtors
shall provide a complete copy of the tax return, including business returns if Debtors own a business,
together with all related W-2’s and Form 1099’s to the Trustee within 14 days of filing the return.
Unless otherwise consented to by the Trustee or ordered by the Court, Debtors shall turn over to the
Trustee all tax refunds in addition to regular Plan payments, beginning with the tax year 2019.
Debtors shall not instruct the Internal Revenue Service or other taxing agency to apply a refund to the
following year’s tax liability. Debtors shall spend no tax refunds without first having obtained
the Trustee’s written consent or court approval.

        4.      The Plan violates 11 U.S.C. §1325(a)(4) because it does not pay unsecured creditors
the value of what they would receive in a case under Chapter 7.

             a. The Trustee hereby requests/has requested the following additional documents
pursuant to the District-wide Administrative Order Prescribing Procedures for Chapter 13 Cases, to
determine if the Debtors have met the best interests of creditors test:

                    income tax return for 2019.

           b. The Debtors have not listed the following property on Schedule A/B: camper and
John Deere Gator including the value of both.

             c. The Trustee is uncertain that the value of certain assets listed on Schedule A/B is
correct. Unless otherwise agreed, the Debtors must obtain an appraisal of the assets pursuant to the
District-wide Administrative Order Prescribing Procedures for Chapter 13 Cases.

        5.     An Amended Plan must be filed because:

             a. The Plan fails to provide for the treatment of the Internal Revenue Service.

         6.      The Debtors must provide a completed DSO information sheet to the Trustee's
office within ten (10) days or the Trustee may ask for an immediate dismissal.

         7.      The Debtors must provide proof that they are current on DSO obligations prior
to the final confirmation hearing.


                                                               /s/ Michael E. Cecil
                                                               Michael E. Cecil, Esquire
                                                               Florida Bar No. 722855
                                                               Staff Attorney for Chapter 13 Trustee
                                                               P.O. Box 25001
                                                               Bradenton, Florida 34206-5001
                                                               Phone: (941) 747-4644
                                                               Fax:     (941) 750-9266

                                                   2
           Case 9:19-bk-09730-FMD        Doc 11     Filed 11/27/19     Page 3 of 3




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Trustee’s Unfavorable
Recommendation and Objections to Confirmation of the Plan has been furnished electronically by
CM/ECF services and/or by U.S. Mail to Daniel Joseph Stell and Julie Young Stell, Debtors,
1422 NW Pine Wood Ave, Arcadia, FL 34266, Frank Ribel, Jr. Esquire, Attorney for Debtors,
25 East Oak Street, Arcadia, FL 34266 and the U.S. Trustee, 501 East Polk Street, Suite 1200,
Tampa, Florida 33602 on this 27th day of November, 2019.




                                                           /s/ Michael E. Cecil
                                                           Michael E. Cecil, Esquire


JMW/MEC/ss




                                              3
